Case 1:16-cv-02914-KAM-JO Document 167 Filed 11/16/18 Page 1 of 2 PageID #: 2573




     HO P | HEYGOOD, ORR & PEARSON
                    6363 N. State Highway 161, Suite 450, Irving, TX 75038

                      214.237.9001 |      877.446.9001     | 214.237.9002 F

                                        www.hop-law.com

                                       November 16, 2018


 VIA ECF
 Hon. James Orenstein
 United States District Court
 for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201


        RE:     No. 16-CV-2914 (KM) (JO)
                China Power Equipment, Inc. et al. v. Yongsing Song, et al.

 Dear Judge Orenstein:

         On November 14, 2018, Plaintiff China Power (“China Power”) filed a letter advising the
 Court of an ongoing discovery dispute between the parties relating to China Power’s Motion to
 Compel that was granted by the Court. On November 15, 2018, the Court distributed via ECF a
 docket entry ordering that Defendant DeHeng Law Offices (“DHLO”) respond to the letter by
 November 19, 2018. In this same docket entry, the Court ordered that the parties appear for a
 status conference on November 29, 2018.

        Unfortunately, I currently have a scheduling conflict on that date and am required to attend
 another hearing set in the 95th Judicial District Court, Dallas County, Dallas, Texas. However,
 both parties can be available on either December 3rd or 4th. Counsel for Defendant DHLO will be
 unavailable during the week of December 17th – 21st for depositions in Hong Kong.

        This letter is to request that the status conference set by the Court for November 29, 2018,
 be adjourned for either December 3rd, 4th, or another date selected by the Court.

        This is to certify that the undersigned's office conferred with counsel for Defendant DHLO
 and he is unopposed to this request for adjournment. No previous requests for adjournment have
 been made relating to the subject status conference. The granting of this request will not affect
 any other scheduled deadlines.
Case 1:16-cv-02914-KAM-JO Document 167 Filed 11/16/18 Page 2 of 2 PageID #: 2574



 Hon. James Orenstein
 United States District Court
 November 16, 2018
 Page 2
 ____________________


        Thank you for considering our request for an adjournment.

                                                   Respectfully submitted,

                                                   /s/ James Craig Orr, Jr.
                                                   James Craig Orr, Jr.
                                                   Attorneys for Plaintiffs


 cc: All Appearing Counsel of Record (via ECF)
